             Case 1:11-cr-01015-DC Document 171 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                                    :

                     - against -                            :                 ORDER

ANGEL TEJEDA,                                               :                 11 Cr. 1015 (DC)

                              Defendant.                    :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

                    On June 23, 2020, defendant Angel Tejeda moved for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A) and the First Step Act of 2018. Dkt. No.

170. It is hereby ORDERED as follows:

                    (1) The Government shall respond to the motion by Friday, July 10, 2020;

and

                    (2) If Mr. Tejeda wishes to submit reply papers, he shall do so by

Friday, July 17, 2020.

                    SO ORDERED.

Dated:              New York, New York
                    June 26, 2020
                                                                      /s/ Denny Chin_____
                                                                 DENNY CHIN
                                                                 United States Circuit Judge
                                                                 Sitting by Designation
